Citation Nr: 1759439	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-08 601	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, jurisdiction transferred to the RO in Detroit, Michigan.


FINDINGS OF FACT

1.  On January 6, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal of the issue of entitlement to service connection for a right shoulder condition.

2.  The Veteran's currently diagnosed bilateral hearing loss was not present in service, was not manifested to a compensable disabling degree within the first year after discharge from service, and is not shown to be etiologically related to his active military service.

3.  The preponderance of the evidence of record shows that the Veteran's tinnitus relates to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a right shoulder condition by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for tinnitus have been met.  
38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant has withdrawn his appeal for right shoulder condition service connection and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  In January 2017, the Veteran filed a VA Form 21-4138 Statement in Support of Claim and expressed his decision to withdraw his appeal for service connection for his right shoulder, hearing loss, and tinnitus.  The issues of bilateral hearing loss and tinnitus are not dismissed, because the Veteran's representative specifically addressed those issues in an April 2017 informal hearing presentation.  Because the issue of whether the Veteran has withdrawn his bilateral hearing loss and tinnitus claims is ambiguous, the Board will decide those claims.




Duties to Notify and Assist

VA's duty to notify was satisfied by a September 2010 letter.  38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided a VA examination in December 2010.  The examiner conducted a physical examination, reviewed the claims file, and discussed pertinent symptomatology, functional impact, and provided rationales for all opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).

All relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria and Analysis

The Veteran asserts that his bilateral hearing loss and tinnitus result from in-service noise exposure.  Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a medical disability, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection for hearing loss and tinnitus may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  The chronic diseases listed in 38 C.F.R. § 3.309(a) include organic diseases of the nervous system.  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system.  

The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Specifically, § 3.303(b) provides that when a chronic disease as set forth in § 3.309(a) is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."

The provisions of subsection 3.303(b) for chronic diseases apply in this case for both hearing loss and tinnitus and therefore the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  Id. at 159.

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  The Veteran contends that he sustained acoustic trauma during his time in Vietnam and it caused his bilateral hearing loss.

The Board finds that the first service connection element has been met.  The Veteran's pure tone thresholds, as well as his speech recognition scores, establish that he has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159. 

At his December 2010 VA examination, the pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
Average
Maryland CNC
LEFT
5 dB
10 dB
40 dB
50 dB
60 dB
40 dB
84
RIGHT
5 dB
10 dB
15 dB
50 dB
50 dB
31 dB
88

In addition, the Veteran has submitted two audiograms, from August 2010 and November 2014, which further support the Board's finding that he has a current disability for VA purposes.

The second element is met because he was exposed to loud noises during his service in Vietnam.  The Veteran worked as a cook and was stationed with a military police unit, artillery unit, and a prison camp.  He described receiving a barrage "bee hive" of artillery fire within 400-500 feet of his position and nearby attacks of rifle fire and mortars.  The Veteran further asserted that he was exposed to artillery and gunfire on a daily basis while in Vietnam.  The Board finds the Veteran competent to describe his personal experiences and his statements credible and probative.  The remaining issue is whether a nexus exists between the Veteran's current disability and his active service.

The Veteran had two in-service audiological evaluation upon entrance in July 1967 and separation in August 1969, at which time auditory thresholds were recorded. However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
5
10

The Veteran entered and exited service with auditory thresholds within the normal range.  At his July 1967 entrance examination, the puretone thresholds prior to conversion for both ears, in decibels, were: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5 dB
5 dB
5 dB
NT
5 dB
LEFT
10 dB
5 dB
5 dB
NT
5 dB



The converted July 1967 puretone thresholds are:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
NT
10
LEFT
25
15
15
NT
10

At his August 1969 separation examination, the puretone thresholds prior to conversion for both ears, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
5
NT
0
LEFT
0
5
5
NT
5

The converted August 1969 puretone thresholds are:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
NT
5
LEFT
15
15
15
NT
10


The December 2010 VA examiner noted there was no evidence of a shift pattern to either the right or left ear between the time of enlistment and separation.  The examiner cited to an Institute of Medicine study which explains that there is no scientific basis for delayed onset hearing loss.  Most probatively, the examiner stated that the Veteran's occupational noise exposure is considered to be a greater factor in the Veteran's hearing loss.  The Veteran reported working as a contractor and was exposed to acoustic trauma by using and being around power tools.

Service connection cannot be presumed under 38 C.F.R. § 3.309(a).  There are neither statements from the Veteran, nor service records or notes that reflect him making complaints about his hearing or receiving treatment for hearing related complaints during service or within one year of separation.  Continuity of symptomology of a noted chronic disease is not met, because there is no chronic disease noted in service. 

The most favorable evidence to the Veteran are his statements that his hearing loss is a result of service and it affects his daily life.  The Veteran is competent to note the symptoms of hearing loss, and his reports are credible.  Layno v. Brown, 6 Vet. App. 465, 470.  However, he is not competent to provide a nexus opinion in this case.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Determining the etiology of the Veteran's bilateral hearing loss requires medical inquiry into biological processes and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the skills, medical training, or experience needed to determine the etiology of bilateral hearing loss.  Especially in light of the fact that he has been subjected to both in-service and post-service excessive noise, he is not competent to determine which is the cause of his disability.  Because the lay evidence regarding etiology is not competent, it is not probative.

The Board finds the opinion of the December 2010 VA examiner most probative with respect to the Veteran's service connection claim for bilateral hearing loss.  The examiner considered an accurate factual history of the claimed disability, and after taking the Veteran's statements into consideration, provided an adequate rationale to support the conclusion that the disability is less likely than not the result of service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for bilateral hearing loss.  Thus, it must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran seeks service connection for tinnitus.  The Veteran contends that he sustained acoustic trauma during his time in Vietnam and it caused his tinnitus.

The Veteran's service treatment records, including his July 1967 enlistment examination and August 1969 separation examination, are completely silent for any complaints, treatment, or a diagnosis of tinnitus.  Nevertheless, as discussed above, the Board finds that the Veteran is competent to relate a history of noise exposure during service and there is no reason to doubt the credibility of his statements regarding military noise exposure. 

The Board notes that the Veteran's post-service medical records are silent regarding any complaint, treatment, or diagnosis regarding tinnitus.

In a December 2010 VA examination, the Veteran reported experiencing a constant ringing in his ears and he had had it for so long that he has become used to it.  The VA examiner noted that tinnitus onset date could not be provided.  The examiner further indicated that the Veteran's hearing was normal upon separation from military service, that there was no mention of tinnitus in the service treatment records, and his civilian occupational noise exposure as a contractor is a greater factor in his tinnitus.  Based on the forgoing, the examiner opined that the Veteran's tinnitus was less likely than not caused by or the result of his military noise exposure.

The Veteran has been consistent that his tinnitus began while serving in Vietnam.  In his June 2011 notice of disagreement, the Veteran asserted that he was exposed to artillery and gunfire on a daily basis while in Vietnam.  He further asserted that his tinnitus began in Vietnam and has continued.  In a November 2014 statement, the Veteran stated the ringing in his ears that he had during service affects his daily life.  He went on to state that there are many nights he cannot fall asleep due to the ringing in his ears.

After a comprehensive review of the record, the Board finds that service connection is warranted for the Veteran's tinnitus.  Despite the December 2010 VA examiner's observations about the lack of in-service evidence of tinnitus, as well as the examiner's indication that the Veteran was unable to provide specifics regarding the onset of his tinnitus symptoms, the Veteran has clearly stated that he was aware of tinnitus beginning during his military service and that the tinnitus has continued since that time.  The Board finds that the Veteran's statements are competent and credible evidence regarding his in-service noise exposure and the observable symptoms of tinnitus that he has experienced since he separated from active duty service.  See Layno, 6 Vet. App. at 469-470.  Moreover, the Board finds that the Veteran's statements regarding the onset and nature of his ongoing tinnitus are probative evidence in support of his claim.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Therefore, a grant of service connection for tinnitus based upon continuity of symptoms is warranted.  

As the evidence for and against the claim of entitlement to service connection for tinnitus is in equipoise, reasonable doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

The appeal of the issue of entitlement to service connection for a right shoulder condition is dismissed.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



		
D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


